Exhibit 10.1 KBW, INC. 2 PURCHASE PLAN SECTION 1 PURPOSE The purpose of the KBW, Inc. Employee Stock Purchase Plan (the "Plan") is to encourage and facilitate stock ownership by Employees by providing an opportunity to purchase Common Stock through voluntary after-tax payroll deductions. The Plan is intended to be a qualified employee stock purchase plan under Section423 of the Code. SECTION 2 DEFINITIONS 2.1 Definitions. Whenever used herein, the following terms shall have the respective meanings set forth below. "Applicable Exchange" means the New York Stock Exchange or such other securities exchange as may at the applicable time be the principal market for the Common Stock. "Board" means the Board of Directors of the Company. "Code" means the Internal Revenue Code of 1986, as amended, including, for these purposes, any regulations promulgated by the Internal Revenue Service with respect to the provisions of the Code ("Treasury Regulations"), and any successor thereto. "Committee" means the Compensation Committee of the Board or such other committee of the Board as the Board shall designate. "Common Stock" means the common stock, par value $0.01 per share, of the Company. "Company" means KBW, Inc., a Delaware corporation, and any successor thereto. "Compensation" means, for the relevant period, (a)the total compensation paid in cash to an Employee by an Employer, including salaries, wages, commissions, overtime pay, shift premiums, bonuses, incentive compensation and commissions, plus (b)any pre-tax contributions made by such Participant under Section 401(k) or 125 of the Code. "Compensation" shall exclude non-cash items, moving or relocation allowances, geographic hardship pay, car allowances, tuition reimbursements, imputed income attributable to cars or life insurance, severance or notice pay, fringe benefits, contributions (except as provided in clause (b)of the immediately preceding sentence) or benefits received under employee benefit or deferred compensation plans or arrangements, income attributable to stock options and similar items. "Continuous Service" means the period of time, uninterrupted by a termination of employment, that an Employee has been employed by an Employer immediately preceding an Offering Date. Such period of time shall include any leave of absence approved by the Plan Administrator or the Employee's supervisor. "Custodian" means the bank, trust company or other entity selected by the Plan Administrator to serve as the custodian under the Plan. "Disability" means permanent and total disability as determined under an Employer's long-term disability plan applicable to the Employee, or, if there is no such plan applicable to the Employee, as determined by the Plan Administrator. "Employee" means any individual designated as an employee of an Employer on the payroll records thereof. Employee status shall be determined consistent with Treasury Regulation section 1.421-1(h), or its successor provision. 1 "Employer" means the Company and any Subsidiary whose employees are expressly permitted to participate in the Plan by the Board pursuant to Section9.6. "Fair Market Value" means, if the Common Stock is listed on a national securities exchange as of a given date, the closing price for the Common Stock on such date on the Applicable Exchange, or if shares of Common Stock were not traded on the Applicable Exchange on such measurement date, then on the next preceding date on which such shares were traded, all as reported by such source as the Committee may select. If the Common Stock is not listed on a national securities exchange, Fair Market Value shall be determined by the Committee in its good faith discretion. "Individual Account" means a separate account maintained by the Custodian for each Employee participating under Section5 hereof. "Offering Date" has the meaning given such term in Section5.2. "Offering Period" has the meaning given such term in Section5.2. "Payroll Contributions" means an Employee's after-tax contributions of Compensation by payroll deduction pursuant to Section5.4, and authorized by the Employee pursuant to Sections5.3. "Plan Administrator" means a committee of at least three (3)members comprised solely of directors or employees of the Company selected by the Committee. References to "Plan Administrator" shall include the Plan Administrator's designees or delegees (under a delegation authorized by Section3), but solely to the extent of the delegated authority and unless the context requires otherwise. "Purchase Date" has the meaning set forth in Section5.6. "Purchase Price" has the meaning set forth in Section5.7. "Retirement" means retirement from active employment with the Company or a Subsidiary at or after age sixty-five (65). "Subsidiary" means any present or future corporation which is or would be a "subsidiary corporation" of the Company as the term is defined in Section 424(f) of the Code. "Terminating Event" means a participating Employee's termination of employment with an Employer for any reason or any other event that causes such Employee to no longer meet the requirements of Section4; provided, however, that, for purposes of the Plan, an individual's employment relationship is still considered to be continuing intact while such individual is on sick leave, or other leave of absence approved by the Plan Administrator or the Employee's supervisor; provided further, however, that if such period of leave of absence exceeds ninety (90)days, and the individual's right to reemployment is not guaranteed either by statute or by contract, the employment relationship shall be deemed to have terminated on the ninety-first (91st) day of such leave. A transfer of an Employee's employment between or among the Company and any Subsidiary or Subsidiaries shall not be considered a Terminating Event. SECTION 3 ADMINISTRATION The Plan shall be administered by the Plan Administrator. The Plan Administrator shall have all authority that may be necessary or helpful to enable it to discharge its responsibilities with respect to the Plan. Without limiting the generality of the foregoing sentences of this Section3, subject to the express provisions of the Plan, the Plan Administrator shall have full and exclusive discretionary authority to interpret and construe any and all provisions of the Plan and any agreements, forms, and instruments relating to the Plan; prescribe the forms of all agreements, forms, and instruments relating to the Plan; determine eligibility to participate in the Plan; adopt rules and regulations for administering the Plan; adjudicate and determine all disputes arising under or in connection with the Plan; determine whether a particular item is included in "Compensation;" and make all other determinations deemed necessary or advisable for administering the Plan.
